Title: To Thomas Jefferson from James Madison, 5 July 1792
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Orange July the 5th. 1792

My last acknowledged the last of yours that has come to hand. From the date of that I shall probably have the pleasure of another as soon as an opportunity from Fredericksbg. happens. I write at present merely for the sake of one thither which has just fallen in my way. The most remarkable occurrence of late date here, was the excessive heat on sunday the first instant. At two OClock the Thermometer in its ordinary position was at 99°. At four it had got up to 103°. On being taken into the passage the coolest part of the House it stood at the former hour at 97°, and at the latter at 98°. On applying the heat of the body it fell to 96°. The wind blew very briskly from West from morning till about 5 OC. and during the hottest part of the time was so sensibly above the annual heat, that it was more disagreeable to be in its current than out of it. The day following the heat about 2 OC approached very near, but not equal that of the first. Our harvest is now closing and will all be got in well in this quarter. The wheat  is fine and the quantity equal to every reasonable calculation. There have been several fine showers during the harvest which have aided the Corn, without injuring the Wheat. Yrs. always & affy.

Js. Madison Jr.


The Thermometer this morning as low as 58°.

